                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                 MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


    RALPH WARD,                                    )
                                                   )
            Plaintiff,                             )
                                                   )         NO. 3:20-cv-00981
    v.                                             )         JUDGE RICHARDSON
                                                   )
    KEVIN REYNOLDS, et al.,                        )
                                                   )
            Defendants.                            )

                                   MEMORANDUM OPINION

            Pending before the Court is Defendant Metropolitan Government of Nashville and

Davidson County’s (“Defendant Metro”) Motion to Dismiss (Doc. No. 26, “Motion”). Plaintiff

has filed a Response (Doc. No. 30). Defendant has filed a Reply (Doc. No. 33). After briefing of

the Motion was complete, Plaintiff filed a Motion to Amend the Amended Complaint as

Alternative Relief to granting the Motion. (Doc. No. 34, “Motion to Amend”). Defendants

responded in opposition to the Motion to Amend. (Doc. No. 35). Plaintiff did not file a Reply. The

Motion and the Motion to Amend are both ripe for review.

            For the reasons discussed, the Court will deny Defendant’s Motion and also will deny

Plaintiff’s Motion to Amend as moot.

                                         BACKGROUND 1

            Plaintiff, a forty-year-old African American male, worked for T-Mobile in a salaried

position and as an Amazon delivery driver for additional income on the relevant day to this

litigation. (Doc. No. 22 at ¶¶ 7, 8). In order to verify the address of his Amazon deliveries, Plaintiff


1
  The facts set forth herein are alleged in Plaintiff’s Amended Complaint and are accepted as true
for purposes of the Motion. The Amended Complaint is the operative complaint in this matter. See
Parry v. Mohawk Motors of Mich., Inc., 236 F.3d 299, 306 (6th Cir. 2000).
                                                   1

         Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 1 of 21 PageID #: 190
used his smartphone and his car GPS unit. (Id. at ¶¶ 10, 11). Plaintiff drove a red hybrid Lexus.

(Id. at ¶ 12).

        On November 14, 2019, Plaintiff drove to the Amazon Station on Brick Church Pike in

Nashville, Tennessee to pick up packages for an evening route, and departed the station at roughly

6:17 p.m. (Id. at ¶¶ 14-16). Plaintiff made deliveries in Hendersonville and Gallatin, finishing

around 8:18 p.m. (Id. at ¶ 18). Plaintiff then began to drive back toward his home in Nashville,

planning to stop by R&B Liquors on his way. (Id. at ¶ 19). While driving to the store, Plaintiff did

not travel on I-65 North or Dickerson Pike; instead, he tookI-65 South, I-24 East, and several

backroads). (Id. at ¶¶ 19-27).

        That same evening, a Metropolitan Nashville Police Department (“MNPD”) team was

conducting surveillance of a suspected “dope party” at a Days Inn room. (Id. at ¶ 29). A black

Nissan that the MNPD had been tracking earlier in the day parked at the hotel. (Id. at ¶ 32). A man

got out of the Nissan and walked up to the hotel, and a few minutes later two men got into the

Nissan and left the Days Inn. (Id. at ¶¶ 32-33). The MNPD team members believed that a suspect

with an outstanding warrant for homicide was potentially in the Nissan and tracked the Nissan on

I-65 North. (Id. at ¶¶ 34,35). They attempted to pull over the Nissan, but it exited onto Briley

Parkway East and the MNPD officers lost track of the vehicle. (Id. at ¶ 35).

        Other MNPD units (that operated as part of the same MNPD team as the other officers)

misidentified a different car on Briley Parkway, a red Lexus (Plaintiff’s car), as the target car. (Id.

At ¶ 36). The team discussed the red Lexus over the radio, and the officer who attempted to pull

over the black Nissan spoke up to state that the original target was a Nissan. (Id. at ¶ 37). The team

disregarded this information and instead identified the red Lexus as the target vehicle to dispatch.

(Id. at ¶ 38). The team then trailed Plaintiff’s car to R&B Liquors. (Id. ¶ 39).



                                                  2

    Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 2 of 21 PageID #: 191
       Upon arriving at R&B Liquors, the officers drew their guns and ran into the store. (Id. at ¶

42). They shouted at Plaintiff to lay down on the floor with his hands behind his back. (Id. at ¶ 43).

Plaintiff complied, and the officers injured his shoulder while cuffing his hands behind his back.

(Id. at ¶¶ 45, 46). Plaintiff asked why he was being arrested, and the officers stated that he had fled

a traffic stop on I-65 North, which Plaintiff denied. (Id. at ¶¶ 51-53). Plaintiff told the officers he

had not been on I-65 North and offered to show his GPS routes for the evening, but the officers

refused. (Id. at ¶¶ 53, 54). The officers also discussed that there had been two men in the target

car, but they speculated that the other man could have run off. (Id. at ¶ 55). Plaintiff informed the

officers that he had a firearm in his car for which he had a lawful carry permit. (Id. at ¶ 56). The

officers searched the car, saw his work equipment, and took his firearm as “evidence.” (Id. at ¶¶

57, 58). The officers also ran a criminal background check on Plaintiff, and they disregarded the

fact that he (unlike the suspects they believed they were pursuing) had no prior arrests. (Id. at ¶

60).

       Plaintiff was thereafter taken to the Davidson County Jail, and Defendant Reynolds filed a

criminal charge against Plaintiff for Felony Evading Arrest with a Motor Vehicle. (Id. at ¶¶ 61-

63). Plaintiff was subsequently incarcerated for a few hours until he made bond. (Id. at ¶ 64). The

criminal charges were dismissed in June 2020. (Id. at ¶ 66). Plaintiff contacted MNPD to recover

his confiscated firearm several times, but it was not recovered until October 2020. (Id. at ¶ 67).

       In his Amended Complaint Plaintiff brings the following three counts: I) false arrest in

violation of the Fourth Amendment against Defendants Reynolds and Stuckey, II) excessive force

in violation of the Fourth Amendment against Defendants Reynolds and Stuckey, and III)

malicious prosecution in violation of the Fourth and Fourteenth Amendments against all




                                                  3

   Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 3 of 21 PageID #: 192
Defendants. Defendant Metro is the only Defendant that has moved to dismiss the claims against

it.

                                       LEGAL STANDARD

         For purposes of a motion to dismiss brought under Rule 12(b)(6) of the Federal Rules of

Civil Procedure, the Court must take all the factual allegations in the complaint as true, as it has

done above. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face. Id. A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. Id. Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice. Id. When there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to

relief. Id. at 1950. A legal conclusion, including one couched as a factual allegation, need not be

accepted as true on a motion to dismiss, nor are mere recitations of the elements of a cause of

action sufficient. Id.; Fritz v. Charter Township of Comstock, 592 F.3d 718, 722 (6th Cir. 2010),

cited in Abriq v. Hall, 295 F. Supp. 3d 874, 877 (M.D. Tenn. 2018). Moreover, factual allegations

that are merely consistent with the defendant’s liability do not satisfy the claimant’s burden, as

mere consistency does not establish plausibility of entitlement to relief even if it supports the

possibility of relief. Iqbal, 556 U.S. at 678.

         In determining whether a complaint is sufficient under the standards of Iqbal and its

predecessor and complementary case, Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), it may

be appropriate to “begin [the] analysis by identifying the allegations in the complaint that are not

entitled to the assumption of truth.” Iqbal, 556 U.S. at 680. This can be crucial, as no such


                                                  4

      Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 4 of 21 PageID #: 193
allegations count toward the plaintiff's goal of reaching plausibility of relief. To reiterate, such

allegations include “bare assertions,” formulaic recitation of the elements, and “conclusory” or

“bald” allegations. Id. at 681. The question is whether the remaining allegations—factual

allegations, i.e., allegations of factual matter—plausibly suggest an entitlement to relief. Id. If not,

the pleading fails to meet the standard of Fed. R. Civ. P. 8 and thus must be dismissed pursuant to

Rule 12(b)(6). Id. at 683.

       As a general rule, matters outside the pleadings may not be considered in ruling on a motion

to dismiss under Fed. R. Civ. P. 12(b)(6) unless the motion is converted to one for summary

judgment under Rule 56. Fed. R. Civ. P. 12(d). When a document is referred to in the pleadings

and is integral to the claims, it may be considered without converting a motion to dismiss into one

for summary judgment. Doe v. Ohio State Univ., 219 F. Supp. 3d 645, 652-53 (S.D. Ohio 2016);

Blanch v. Trans Union, LLC, 333 F. Supp. 3d 789, 791-92 (M.D. Tenn. 2018).

        On a Rule 12(b)(6) motion to dismiss, “[t]he moving party has the burden of proving that

no claim exists.” Total Benefits Planning Agency, Inc. v. Anthem Blue Cross and Blue Shield, 552

F.3d 430, 433 (6th Cir.2008). That is not to say that the movant has some evidentiary burden; as

should be clear from the discussion above, evidence (as opposed to allegations as construed in

light of any allowable matters outside the pleadings) is not involved on a Rule 12(b)(6) motion.

The movant’s burden, rather, is a burden of explanation; since the movant is the one seeking

dismissal, it is the one that bears the burden of explaining—with whatever degree of thoroughness

is required under the circumstances—why dismissal is appropriate for failure to state a claim.




                                                   5

   Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 5 of 21 PageID #: 194
                                          DISCUSSION

       Defendant Metro has moved to dismiss the claim against it (malicious prosecution) under

Rule 12(b)(6), arguing that the Amended Complaint fails to state a municipal-liability claim. (Doc.

No. 27 at 1).

       A municipality can be liable under Section 1983 only if the plaintiff establishes that: “(1)

the plaintiff’s harm was caused by a constitutional violation; and (2) the [municipality] was

responsible for that violation.” Spears v. Ruth, 589 F.3d 249, 256 (6th Cir. 2009). Municipalities

cannot be held liable under Section 1983 on a respondeat superior theory. Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 691 (1978). Instead, “municipalities are liable for harms resulting from a

constitutional violation only when the injury resulted from an ‘implementation of [the

municipality’s] official policies or established customs.’” Spears, 589 F.3d at 256 (quoting Monell,

436 U.S. at 708 (Powell, J., concurring)) (emphasis in original). A claim of municipal liability

requires a showing that the alleged misconduct is the result of a policy, statement, regulation,

decision or custom promulgated by Defendant Metro or its agent. Monell, 436 U.S. at 690-91. A

plaintiff can make a showing of an illegal policy or custom by demonstrating one of the following

circumstances: “(1) the existence of an illegal official policy or legislative enactment; (2) that an

official with final decision making authority ratified illegal actions; (3) the existence of a policy

of inadequate training or supervision; or (4) the existence of a custom of tolerance or acquiescence

of federal rights violations.” Burgess v. Fisher, 735 F.3d 462, 478 (6th Cir. 2013).

       Plaintiff here asserts only one such circumstance: a policy of inadequate training. 2



2
 Plaintiff does make an oblique reference to something that perhaps was intended to implicate the
fourth of these circumstances. That is, he alleges that tolerance of a “culture of cynicism toward
suspects amounts to a de facto policy of disregard for the requirement that officers not turn a blind
eye to potentially exculpatory information known to them in an effort to pin a crime on someone.”
(Doc. No. 22 at ¶ 79). But in its Memorandum in support of its Motion, Defendant argues that
                                                 6

    Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 6 of 21 PageID #: 195
       To state a Section 1983 claim based on a failure to train, a plaintiff must plead facts

sufficient to plausibly show that: "(1) the training [ ] was inadequate for the tasks performed; (2)

the inadequacy was the result of the municipality’s deliberate indifference; and (3) the inadequacy

was closely related to or actually caused the injury.” Marcilis v. Twp. of Redford, 693 F.3d 589,

605 (6th Cir. 2012) (quoting Plinton v. Cnty. of Summit, 450 F.3d 459, 464 (6th Cir. 2008)). We

have further elaborated that, “[t]o show deliberate indifference, Plaintiff[s] must show prior

instances of unconstitutional conduct demonstrating that the [city] has ignored a history of abuse

and was clearly on notice that the training in this particular area was deficient and likely to cause

injury.”

       As just indicated, for a municipality to be liable under Section 1983 based on harm resulting

from the failure to implement a municipal policy, the lack of a policy must amount to deliberate

indifference to the injured party. See Blackmore v. Kalamazoo Cty., 390 F.3d 890, 900 (6th Cir.



Plaintiff did not sufficiently support, with factual matter as required by Iqbal and Twombly, any
allegation of a widespread custom of tolerance or acquiescence. (Doc. No. 27 at 7). Plaintiff did
not address this argument in his Response, and in its Reply Defendant Metro correctly notes that
Plaintiff’s Response addressed only the third circumstance. Thus, the Court concludes that Plaintiff
has not adequately presented an argument for the survival of his claim against Defendant Metro
based on the fourth circumstance. So the Court herein reaches, and need reach, only the third
circumstance, which (as discussed below) the Court finds has been sufficiently alleged so as to
mandate denial of the Motion irrespective of the first, second, and fourth circumstances.
        Defendant Metro suggests that the Motion “should be granted, as unopposed on all . . .
grounds” other than a policy of inadequate training (the third circumstance). (Doc. No. 33 at 1
n.1). The Court is unsure precisely what Defendant Metro is suggesting here. If it means to suggest
that the Court should (even if finding that the Amended Complaint survives based on allegations
of the third circumstance) grant the Motion in part—i.e., grant the Motion “on all other grounds,”
id.—the Court declines to do so. The Court agrees that the Amended Complaint does not
adequately support a claim against Defendant Metro based on any alleged circumstances other
than a policy of inadequate training, but the Court does not believe it appropriate to parse a claim
so finely as to partially “dismiss” a claim in the sense of “dismissing” it with respect to theories
that could have been alleged in support of a claim but were not. In other words, on a Rule 12(b)(6)
motion to dismiss, the Court determines whether to dismiss particular claims against particular
defendants, and not whether to “dismiss,” in effect, unpleaded theories that potentially could have
been pled in support of the claim(s).
                                                 7

   Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 7 of 21 PageID #: 196
2004); see also Escamilla v. Webb Cnty., Tex., No. 5:11-CV-13, 2015 WL 3771085, at *6 (S.D.

Tex. June 17, 2015) (“For a [municipality] to be liable for failing to act affirmatively, such as a

failure to train or supervise, or a failure to implement a policy, a plaintiff must show that the

[municipality] was deliberately indifferent to the fact that its failure to act would likely cause

violations of particular constitutional rights.”) (citation omitted); Cerbelli v. City of New York, 600

F. Supp. 2d 405, 412 (E.D.N.Y. 2009) (“To the extent plaintiff’s Monell claim is based on [a

municipality’s] alleged failure to train or supervise employees, or its failure to implement a policy

or program responding to a problem adequately, plaintiff must show that the alleged failure

‘amounts to deliberate indifference to the rights of persons with whom the [municipal employees]

come into contact.’” (quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989))). Where a

complaint “is devoid of any allegations identifying the allegedly deficient policy, how existing

policies and procedures are inadequate . . . or [defendant’s] awareness of the deficiency in existing

policy and the risk it posed[,]” the complaint fails to state a viable claim. Dishman v. Correct Care

Solutions, LLC, No. 17-CV-98-HRW, 2018 WL 3097319, at *5 (E.D. Ky. June 22, 2018) (citing

Twombly, 550 U.S. at 555).

       The Sixth Circuit has identified two ways to demonstrate a municipality’s deliberate

indifference under a failure to affirmatively act (i.e., train, supervise, or implement a policy)

theory. First, the plaintiff may “show prior instances of unconstitutional conduct demonstrating

that the [municipality] has ignored a history of abuse and was clearly on notice that the training

[supervision, or existing policies] in this particular area was deficient and likely to cause injury.”

Plinton, 540 F.3d at 464 (citing Fisher v. Harden, 398 F.3d 837, 849 (6th Cir. 2005)); see also

Marcilis, 693 F.3d at 605 (quoting Plinton, 450 F.3d at 464); Breaud v. Breaud, No. 1:15-CV-

00053, 2016 WL 10650417, at *17 (M.D. Tenn. Dec. 19, 2016) (“To succeed on her claim that



                                                  8

   Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 8 of 21 PageID #: 197
Centerville’s policies are deficient, Plaintiff must show ‘actual knowledge indicating a deficiency

with the existing policy . . . (or the lack thereof), such as where there have been recurring

constitutional violations.’” (quoting Heyerman v. Cnty. of Calhoun, 680 F.3d 642, 648 (6th Cir.

2012))). In the alternative, a single incident may demonstrate deliberate indifference where there

is “a complete failure to train [or supervise] the police force, training [or supervision] that is so

reckless or grossly negligent that future police misconduct is almost inevitable or would properly

be characterized as substantially certain to result,” Harvey v. Campbell Cnty., Tenn., 453 F. App’x

557, 567 (6th Cir. 2011) (citing Hays v. Jefferson Cnty., 668 F.2d 869, 874 (6th Cir. 1982)), or

where a violation of a federal right is a “highly predictable consequence” of a municipality’s lack

of a policy. Breaud, 2016 WL 10650147, at *17 (quoting Bd. of Cnty. Comm’rs of Bryan Cnty. v.

Brown, 520 U.S. 397, 409 (1997); City of Canton, 489 U.S. at 390). 3

       The specific allegations in the Amended Complaint regarding Defendant Metro’s liability

are as follows:

           •      69. Defendant Metro exercises control over the policies, training, and
                  practices of MNPD.




3
  In City of Canton, the Supreme Court posed the following hypothetical that left the door open
for this alternative single-incident line of cases to develop:

       For example, city policymakers know to a moral certainty that their police officers
       will be required to arrest fleeing felons. The city has armed its officers with
       firearms, in part to allow them to accomplish this task. Thus, the need to train
       officers in the constitutional limitations on the use of deadly force, see Tennessee
       v. Garner, 471 U.S. 1, 105 S. Ct. 1694, 85 L.Ed.2d 1 (1985), can be said to be “so
       obvious,” that failure to do so could properly be characterized as “deliberate
       indifference” to constitutional rights. It could also be that the police, in exercising
       their discretion, so often violate constitutional rights that the need for further
       training must have been plainly obvious to the city policymakers, who,
       nevertheless, are “deliberately indifferent” to the need.

City of Canton, 489 U.S. 378, 390 n.10.
                                                 9

    Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 9 of 21 PageID #: 198
      •   70. MNPD’s policies governing MNPD officers are codified in a 1,236 page
          “manual.”

      •   71. In all of its 1,236 pages, the MNPD manual uses the word “exculpatory”
          exactly once. This usage is in connection with MNPD’s internal disciplinary
          procedures for dealing with allegations of officer misconduct, and has
          nothing to do with the policies governing arrests or the filing of criminal
          charges against suspects.

      •   72. MNPD’s manual does not define the constitutional requirements for an
          officer to arrest a suspect, i.e. “probable cause,” at even a general level –
          much less mandate that officers not “turn a blind eye to potentially
          exculpatory information known to them in an effort to pin a crime on
          someone.”

      •   73. MNPD’s manual does not define the constitutional requirement for an
          officer to file criminal charges against a suspect, i.e. “probable cause,” at
          even a general level – much less mandate that officers not “turn a blind eye
          to potentially exculpatory information known to them in an effort to pin a
          crime on someone.”

      •   74. While MNPD’s officer training programs do define the probable cause
          requirement for an arrest at a general level, they do not teach the
          constitutional requirement that officers not “turn a blind eye to potentially
          exculpatory information known to them in an effort to pin a crime on
          someone.”

      •   75. MNPD’s officer training programs do not define the constitutional
          requirement for filing criminal charges against a suspect, i.e. probable
          cause, at even a general level – much less train officers that they must not
          “turn a blind eye to potentially exculpatory information known to them in
          an effort to pin a crime on someone.”

      •   76. MNPD’s policy and practice with regard to citizen complaints alleging
          that the citizen was wrongfully charged with a crime by an MNPD officer
          are that the complaining citizen should take those complaints to court, not
          MNPD.

      •   77. While MNPD policy and practice is to conduct an investigation when a
          citizen whose charges have already been dismissed by a court complains to
          MNPD that the officer should not have filed the charges in the first place,
          MNPD’s de facto practice is to not sustain disciplinary charges against the
          officer who filed the charges unless objective evidence, such as an
          audiovisual recording, proves with absolute certainty that the officer made
          false allegations knowing that the citizen was innocent. Functionally, the
          result of this impossibly high standard of proof is that MNPD virtually never

                                           10

Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 10 of 21 PageID #: 199
               sustains citizen complaints that they were wrongfully charged by MNPD
               officers.

           •   78. MNPD permits its staff to maintain a professional culture that is cynical
               of suspects’ protestations of innocence, believing that suspects should take
               their protests to court and that charging officer(s) need not give suspects the
               opportunity to exculpate themselves.

           •   79. In totality, MNPD’s policies, lack of training, lack of discipline, and
               tolerance of a culture of cynicism toward suspects amounts to a de facto
               policy of disregard for the requirement that officers not “turn a blind eye to
               potentially exculpatory information known to them in an effort to pin a
               crime on someone.”

           •   80. It is obvious that MNPD’s de facto policy of disregard for the
               requirement that officers not “turn a blind eye to potentially exculpatory
               information known to them in an effort to pin a crime on someone” will and
               does result in MNPD officers filing criminal charges against some citizens
               who could have negated probable cause if given the chance.

(Doc. No. 22 at ¶¶ 69-80). Thus, Plaintiff alleges that Defendant Metro has a policy to inadequately

train MNPS officers as to the handling of exculpatory evidence. 4

       Plaintiff does not attempt to argue that his claim survives under the first avenue discussed

above, i.e. prior instances of unconstitutional conduct demonstrating that Defendant Metro has

ignored a history of abuse. Instead, Plaintiff argues in his Response that under Gregory v. City of

Louisville, 444 F.3d 725, 754 (6th Cir. 2006), he has shown a single violation of federal rights




4
   Notably, there are various senses in which exculpatory evidence, depending on its form
(testimonial, documentary, or physical) can be “handled” (or mishandled). It can be collected (or,
conversely, go uncollected). It can be properly documented (or, conversely, go undocumented). It
can be disclosed to a defendant during litigation of the criminal case (or, conversely, go
undisclosed or, worse, deliberately concealed). It can be subjected to analysis or testing (or,
conversely, go unanalyzed and untested). It can be followed-up on (or conversely, not be subjected
to follow-up). And it can be taken into consideration when making decisions such as whether to
arrest or charge someone whose guilt is called into question by the exculpatory evidence (or,
conversely, ignored when making such decisions). It appears that Plaintiff here is alleging that he
was victimized by the last kind of mishandled, i.e., that credible evidence of an obviously and very
exculpatory nature was disregarded by MNPD officers when deciding to arrest and charge
Plaintiff.
                                                 11

    Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 11 of 21 PageID #: 200
sufficient to survive a motion to dismiss. Reversing a district court’s decision granting summary

judgment in favor of a defendant city, the Sixth Circuit in Gregory explained that:

               The courts recognize a systematic failure to train police officers adequately
       as custom or policy which can lead to city liability. City of Canton v. Harris, 489
       U.S. 378, 388, 109 S. Ct. 1197, 103 L.Ed.2d 412 (1989). Only when the failure to
       train amounts to “deliberate indifference” on behalf of the city toward its
       inhabitants, however, will failure to train lead to city liability under § 1983. Id. at
       389. The Supreme Court explained this standard in Harris:

               The issue . . . is whether that training program is adequate; and if it
               is not, the question becomes whether such inadequate training can
               justifiably be said to represent “city policy.” It may seem contrary
               to common sense to assert that a municipality will actually have a
               policy of not taking reasonable steps to train its employees. But it
               may happen that in light of the duties assigned to specific officers or
               employees the need for more or different training is so obvious, and
               the inadequacy so likely to result in the violation of constitutional
               rights, that the policymakers of the city can reasonably be said to
               have been deliberately indifferent to the need. In that event, the
               failure to provide proper training may fairly be said to represent a
               policy for which the city is responsible, and for which the city may
               be held liable if it actually causes injury.

       Id. at 390, 109 S. Ct. 1197 (footnotes omitted).

                Plaintiff can survive summary judgment under this standard by showing that
       officer training failed to address the handling of exculpatory materials and that such
       a failure has the “highly predictable consequence” of constitutional violations of
       the sort Plaintiff suffered. See Cherrington v. Skeeter, 344 F.3d 631, 646 (6th Cir.
       2003) (referencing Harris, 489 U.S. at 390, 109 S. Ct. 1197). In Cherrington, this
       Court held that a city’s failure to train its officers on warrantless arrests was so
       likely to result in constitutional violations that the city’s failure amounted to
       deliberate indifference. 344 F.3d at 646–47. Here, Plaintiff alleges that Tarter and
       Clark’s failures to disclose exculpatory materials were the “ ‘highly predictable
       consequence[s] of a failure to equip law enforcement officers with specific tools to
       handle recurring situations.’ ” (Pl. Final Second Br. 67 (citing Brown, 520 U.S. at
       409, 117 S. Ct. 1382.)) In their investigative capacities, police officers regularly
       uncover exculpatory materials. The Supreme Court has laid down very specific
       obligations of police officers on the disclosure of exculpatory materials. See Brady,
       373 U.S. at 87, 83 S. Ct. 1194. Widespread officer ignorance on the proper handling
       of exculpatory materials would have the “highly predictable consequence” of due
       process violations. See Cherrington, 344 F.3d at 646. Therefore this Court looks to
       the training City police officers received in handling exculpatory materials . . .



                                                 12

  Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 12 of 21 PageID #: 201
                 At a minimum, Plaintiff has presented sufficient evidence to survive
        summary judgment on his failure to train allegations regarding exculpatory
        materials. The obligation to turn over exculpatory materials is a significant
        constitutional component of police duties with obvious consequences for criminal
        defendants. This Court has held that evidence pointing to a City’s failure to provide
        any training on key duties with direct impact on the constitutional rights of citizens
        is sufficient to survive summary judgment with a Monell failure to train claim. See
        Sell v. City of Columbus, 47 Fed. Appx. 685, 694–95 (6th Cir. 2002) (unpublished
        opinion) (reversing summary judgment for defendant city when Plaintiff had
        presented evidence that City failed to train officers in constitutional implications of
        evicting without a pre-eviction hearing).

                This Court finds that the district court erred when it failed to consider that
        evidence of failure to train on the proper handling of exculpatory materials has the
        “highly predictable consequence” of constitutional violations. See Brown, 520 U.S.
        at 409, 117 S. Ct. 1382. A custom of failing to train its officers on the handling of
        exculpatory materials is sufficient to establish the requisite fault on the part of the
        City and the causal connection to the constitutional violations experienced by
        Plaintiff. Id. at 407, 117 S. Ct. 1382. Plaintiff has carried his burden for summary
        judgment.

Gregory v. City of Louisville, 444 F.3d 725, 753 (6th Cir. 2006); see also Cristini v. City of Warren,

No. 07-11141, 2012 WL 5508369, at *13 (E.D. Mich. Nov. 14, 2012) (“Just as in the hypothetical

advanced in Canton, city policymakers know to a ‘moral certainty’ that at some point, their

investigating officers will be confronted with evidence that contradicts a working investigative

theory and tends to exonerate a prime suspect. Unlike the prosecutors in Connick, those officers

presumably are not generally familiar with Brady’s principles or equipped to do the necessary legal

research to become familiar with those principles. Although it is true that a potential Brady

violation lacks the split-second, life-or-death immediacy of a decision to use deadly force, it is still

the case that ‘[t]here is no reason to assume that police academy applicants are familiar with the

constitutional [disclosure requirements under Brady]. And, in the absence of training, there is no

way for novice officers to obtain the legal knowledge they require.’ Connick, 131 S. Ct. at 1361.

Further, the failure to disclose exculpatory information could have serious consequences, such as

the conviction of an innocent person. It cannot be gainsaid, therefore, that ‘there is an obvious need

                                                  13

   Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 13 of 21 PageID #: 202
for some sort of training.’” (discussing Gregory)); Ricks v. Pauch, 322 F. Supp. 3d 813, 830 (E.D.

Mich. 2018) (citing Cristini and not dismissing Brady-derived Monell claim); Crews v. Cty. of

Nassau, 996 F. Supp. 2d 186, 210 (E.D.N.Y. 2014) (“Finally, if plaintiff’s evidence is credited and

construed most favorably to plaintiff, a reasonable jury could conclude that, because police officers

do not come to their jobs trained in the law, a municipality’s failure to train them on how to handle

exculpatory evidence has the obvious consequence of leading to constitutional violations, such

that a single incident can give rise to Monell liability.” (citing Gregory)); Prevost v. City of New

York, No. 13-CV-3760 VEC, 2014 WL 6907560, at *7 (S.D.N.Y. Dec. 9, 2014) (“[T]he City’s

failure to provide adequate training regarding the importance of an exculpatory defense when

determining whether probable cause exists carried a ‘highly predictable’ consequence.”); Hinman

v. Joyce, 201 F. Supp. 3d 1283, 1299 (D. Colo. 2016) (“But if, as alleged, Denver police detectives

are trained to draft probable cause statements without reference to exculpatory information (either

because they are specifically instructed not to include it, or because the training consistently fails

to discuss it), then Denver faces a situation in which ‘the need for more or different training is so

obvious’ because the lack of such training is ‘likely to result in the violation of constitutional

rights.’”). Therefore, the Court finds that Plaintiff’s allegations that Defendant Metro has failed to

provide training to its officers on the handling of exculpatory evidence plausibly suggest that

Defendant Metro is liable under a cognizable example of the single instance theory.

       Defendant Metro makes several arguments to the contrary. In its Reply, Defendant Metro

argues that Canton and its progeny apply only to a complete lack of training and that Defendant

Metro should be dismissed from this matter because Plaintiff has alleged (i.e., conceded) in his




                                                 14

   Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 14 of 21 PageID #: 203
Amended Complaint that the MNPD manual 5 provides training on the general meaning of probable

cause in the context of arresting an individual. 6 (Doc. No. 33 at 2). The logic here seems to be that,

because the officers concededly received some level of training on a concept (probable cause) on




5
  Defendant Metro does not argue that a manual is not a type of training. One might wonder
whether a manual relates to training (and not just to policy), such that an omission from a manual
can be considered a deficiency in training. Courts have indicated that manuals used in training can
be used to show a deficiency in that training. E.g., Slone v. Lincoln Cty., Kentucky, 242 F. Supp.
3d 579, 596 (E.D. Ky. 2017) (describing reading a manual as a type of training), judgment entered,
No. CV 5: 15-327-DCR, 2017 WL 5653879 (E.D. Ky. Mar. 24, 2017); Hooper v. City of Detroit,
50 F. Supp. 2d 689, 694 (E.D. Mich. 1999) (finding no deliberate indifference when a manual
addressed a particular situation).
6
  As noted above, many of the cases interpreting City of Canton describe it as applying only to “a
complete failure to train.” Harvey, 453 F. App’x at 567 (emphasis added). However, some
opinions, including those by the Sixth Circuit, indicate that some level of training (instead of a
“complete failure”) is provided, as long as that training amounts to “essentially completely
fail[ing] to train.” Hays, 668 F.2d at 874 (emphasis added); O’Connor v. Cunningham, No. 3:13-
CV-00229, 2016 WL 3523884, at *3 (M.D. Tenn. June 28, 2016) (same); Warren v. Metro. Gov’t
of Nashville, No. 3:14-CV-2373, 2015 WL 3417844, at *5 (M.D. Tenn. May 27, 2015) (same);
see also Brown v. Chapman, No. 15-3506, 2016 WL 683260, *12 (6th Cir. Feb. 19, 2016) (finding
outdated training materials to constitute inadequate training); Williams v. Peltier, No. 3:16-CV-
01654, 2020 WL 1820105, at *2 (M.D. Tenn. Apr. 10, 2020) (declining to dismiss complaint
alleging unconstitutional use of force based on single instance theory even though complaint
acknowledged that some limited training regarding use of force was provided to reserve deputies).
Both lines of cases often cite to the Hays case, which explained the standard as such:

       Where, as here, the constitutional violation was not alleged to be part of a pattern
       of past misconduct, a supervisory official or a municipality may be held liable only
       where there is essentially a complete failure to train the police force, or training that
       is so reckless or grossly negligent that future police misconduct is almost inevitable,
       e.g., Leite v. City of Providence, 463 F. Supp. at 590, or would properly be
       characterized as substantially certain to result, Rheuark v. Shaw, 477 F. Supp. 897
       (N.D. Texas 1979).

668 F.2d at 874. The Court need not decide whether it is enough to allege “essentially a complete
failure to train” or “reckless or grossly negligent” training, because the Court finds that Plaintiff
has sufficiently alleged a complete lack of training regarding the proper handling of exculpatory
evidence. Plaintiff is alleging not that the officer’s training on the proper handling of exculpatory
evidence was inadequate or poor, but rather that the officers received no training at all on how to
handle exculpatory evidence.


                                                  15

    Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 15 of 21 PageID #: 204
which exculpatory evidence could bear in a particular case, Defendant Metro concededly did not

completely fail to provide training as to exculpatory evidence. However, the Court is unpersuaded

by this argument. By conceding that there was some training as to probable cause, Plaintiff does

not concede there was some training on exculpatory evidence. 7

       Probable cause is a concept that can (not to say must or even should) be considered (and

likewise discussed) without reference to the existence of exculpatory evidence; for example, a

federal grand jury can return a true bill in the event it finds probable cause, and yet there is no

requirement that the grand jury be presented with available exculpatory evidence before making

its probable cause determination. See United States v. Williams, 504 U.S. 36, 55 (1992) (holding

that there is no “require[ement] for [a federal] prosecutor to disclose exculpatory evidence to the

grand jury”). 8 So to say that MNPD provided training as to probable cause (in the context of

arrests) is not to say that MNPD provided training as to the handling of exculpatory evidence, and


7
 Moreover, Plaintiff did not concede that there was any training as to probable cause within the
context of filing criminal charges (as opposed to the context of arrests), and Count III (alleging
malicious prosecution in violation of the First and Fourteenth Amendments) is concerned
specifically with the lack of probable cause to support the filing of charges against Plaintiff. So
even if training as to probable cause necessarily did encompass training as to exculpatory evidence
(which it does not), Plaintiff did not concede that Defendant Metro provided some training as to
exculpatory evidence in the relevant context of the decision whether to file criminal charges.
8
  The Court is aware that the Tennessee rule may be different, and that exculpatory evidence may
need to be provided to a grand jury prior to its deliberations, and indeed to a defendant even prior
to the preliminary hearing. State v. Allen, No. M201900667CCAR3CD, 2020 WL 7252538, at *21
(Tenn. Crim. App. Dec. 10, 2020) (holding that “[t]he State's failure to furnish obviously
exculpatory information before the preliminary hearing, coupled with the death of . . . the State's
key witness, before Defendant had an opportunity to cross-examine . . . violated Defendant's right
to a fair trial.”). But that is not to say that probable cause must be considered in light of any
exculpatory evidence (which potentially could detract from the probable cause otherwise existing)
prior to an arrest or filing of a charge; so it is not to say that the consideration of exculpatory
evidence is necessarily built into consideration of whether probable cause supports an arrest or the
filing of a charge. And more to the point, it is not to say that probable cause cannot be
conceptualized—and discussed in training or a manual—without reference to exculpatory
evidence.


                                                16

    Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 16 of 21 PageID #: 205
the Amended Complaint alleges (and its allegations are what matter at this juncture) that indeed

there was no training specifically as to the handling of exculpatory evidence. This is sufficient for

Count III to survive, despite the conceded existence of some training as to probable cause. See

Hinman, 201 F. Supp. 3d at 1299 (holding that although the defendant officer concededly had

received some level of training on probable cause and drafting probable cause statements, the

plaintiff’s claim against the defendant municipality survived a Rule 12(b)(6) motion based on

allegations that it trained officers to draft probable cause statements without reference to

exculpatory information). In summary, the existence of training (or, for that matter, a policy)

covering a broad topic does not necessarily doom a claim based on the municipality’s (supposedly

deliberate) lack of training on a more specific sub-topic. See e.g., Thompson v. City of Lebanon,

No. 3:11-CV-00392, 2014 WL 12677063, at *3 (M.D. Tenn. June 10, 2014) (denying summary

judgment in single instance-theory case brought by the estate of an individual shot after a car chase

because although a general use-of-force policy was in place, the policy did not specifically address

procedures to follow when using a firearm after a vehicle chase), aff’d sub nom. Thompson v. City

of Lebanon, Tennessee, 831 F.3d 366 (6th Cir. 2016).

          Defendant Metro also relies on the principle that “‘a municipality’s culpability for a

deprivation of rights is at its most tenuous where a claim turns on a failure to train.’” (Doc. No. 27

at 6 (quoting Connick v. Thompson, 563 U.S. 51, 61 (2011)). But Connick itself was decided in

the summary-judgment context, and thus cannot be taken to mean that a claim premised on an

alleged policy to fail to train is always, or even typically, too tenuous to survive a Rule 12(b)(6)

motion. 9 Defendant Metro likewise relies on the statement in the plurality opinion in Oklahoma

City v. Tuttle, 471 U.S. 808 (1985), that a policy of inadequate training is “far more nebulous, and



9
    To its credit, Defendant Metro does not specifically argue otherwise.
                                                  17

     Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 17 of 21 PageID #: 206
a good deal further removed from the constitutional violation, than was the policy in Monell.” Id.

at 822-23. This statement, though true as far as it goes, does not mean that these “more nebulous”

policies cannot support a claim of municipal liability; under certain circumstances, they can, as

discussed above. 10 And to the extent that a claim based on a policy of inadequate training could

fail on the grounds that the policy proves to be nebulous, that does not mean that the claim should

be nipped in the bud at the pleading stage under the assumption that the policy is nebulous. Tuttle

was decided after a jury trial, by which time the evidence would have illuminated exactly what (if

anything) the alleged policy was and the extent to which it was indeed nebulous. At the pleading

stage, it is far from clear just how “nebulous” the alleged policy was; conceivably, discovery could

reveal that the (alleged) policy in this case was relatively express and defined a typical policy of

inadequate training, which might be expected to be entirely tacit and unverbalized.

          Defendant Metro also invokes Johnson v. Metropolitan Government, No. 3:10-cv-0589,

2010 WL 3619790 (M.D. Tenn. Sept. 13, 2010), in which a claim of municipal liability was made

against Defendant Metro based on its hiring of co-defendants responsible for the fatal shooting of

the plaintiff’s decedent. However, this opinion, in addition to be non-binding, is inapplicable in

the present case in that the plaintiff there did not assert a single-instance theory of liability.

          Additionally, Defendant also argues that Plaintiff has not alleged a causal causation

between the alleged policy of inadequate training and the alleged unconstitutional arrest and charge

to which he was subjected. (Doc. No. 27 at 6-7). The Court disagrees.

          Regarding causation, Plaintiff alleges that Defendant Metro’s alleged policy of

disregarding an asserted requirement that officers not ignore exculpatory evidence “result[s] in

MNPD officers filing criminal charges against some citizens who could have negated probable



10
     Again to its credit, Defendant Metro does not specifically argue otherwise.
                                                   18

     Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 18 of 21 PageID #: 207
cause if given the chance.” (Doc. No. at ¶ 80). Plaintiff further alleges that this is what happened

in his own case. (Id. at ¶ 98). He thus has alleged, even if not with laser clarity, that he was injured

by an unconstitutional criminal charge that resulted from Defendant Metro’s alleged policy of

inadequate training as to exculpatory evidence. The Sixth Circuit has found that a failure to train

on the proper use of exculpatory evidence is, for purposes of surviving a summary judgment

motion, both “sufficient to establish the requisite fault on the part of the City and the causal

connection to the constitutional violations experienced by Plaintiff.” Gregory, 444 F.3d at 753. At

the summary-judgment stage, a plaintiff can survive “by showing that officer training failed to

address the handling of exculpatory materials and that such a failure has the highly predictable

consequence of constitutional violations of the sort [the p]laintiff suffered.” Id. So it follows that

at the motion-to-dismiss stage, a plaintiff can survive by adequately alleging that officer training

failed to address the handling of exculpatory materials and that such a failure has the highly

predictable consequence of constitutional violations of the sort the plaintiff suffered. As discussed,

Plaintiff has adequately alleged this failure and that it has the consequence—which the Amended

Complaint strongly implies is “highly predictable indeed”—of unconstitutional criminal charges

of the sort Plaintiff contends he suffered.

       So Defendant Metro here is ultimately relegated to the argument that Plaintiff’s allegation

about these predictable consequences is entirely conclusory and not supported by adequate factual

matter. It is true that Plaintiff’s allegation of causation is not supported by much factual matter.

But in the Court’s view, the Sixth Circuit is far more accepting of conclusory allegations regarding

a connection between wrongdoing and harm to the plaintiff than of conclusory allegations

regarding the wrongdoing itself. See Ladd v. Nashville Booting, LLC, No. 3:20-CV-00626, 2021

WL 3363448, at *12 (M.D. Tenn. Aug. 3, 2021) (opining that Marais v. Chase Home Finance



                                                  19

   Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 19 of 21 PageID #: 208
LLC, 736 F.3d 711 (6th Cir. 2013), suggests that the Sixth Circuit, due to the requirement to draw

inferences from the alleged facts in the plaintiff’s favor, is inclined to reject defendants’ claims of

an insufficiently alleged link between the defendant’s alleged violation of law and the alleged harm

to the plaintiff). Perhaps this is because the existence of such a link is typically inferred from the

facts regarding the defendant’s violation and the plaintiff’s harm, rather than demonstrated by

separate (additional) facts showing the link. The Court concludes that where, as here, the causal

link is both plausible and inferable from the alleged factual matter regarding the defendant’s

violation and the plaintiff’s harm, a seemingly conclusory allegation of such causation—being

inferable rather than merely conclusory—is sufficient. The alleged causal connection between

Defendant Metro’s alleged policy and the officers’ alleged actions may or may not ultimately be

borne out by the evidence; a jury may or may not infer or otherwise find the existence of such link.

But it is sufficiently alleged.

        The merits of Defendant Metro’s position, based on the evidence and on the contours of

the First and Fourteenth Amendment in the particular context at issue in this case, 11 remain to be

seen. But the Court finds that Plaintiff has plausibly stated a claim to relief on a single-instance

theory of liability due to an alleged policy of failing to train officers on the proper handling of

exculpatory evidence. The Court thus rejects Defendant Metro’s Motion. Since the Amended




11
  Defendant Metro asserted that the constitutional violation alleged in Count III could only have
been a violation of the Fourth Amendment (as incorporated into the Fourteenth Amendment), and
not of Fourteenth Amendment substantive due process. (Doc. No. 27 at 2 n.2). Otherwise, the
contours of the rights invoked in Count III were not really addressed in the briefing on the instant
Motion, and the Court herein expresses no views on them.


                                                  20

     Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 20 of 21 PageID #: 209
Complaint survives the Motion without Plaintiff’s proposed change to the Amended Complaint, 12

the Court will deny the Motion to Amend as moot.

                                         CONCLUSION

        For the reasons discussed, the Court will deny Defendant’s Motion (Doc. No. 26). The

Court will deny Plaintiff’s Motion to Amend (Doc. No. 34) as moot.

        An appropriate order will be entered.


                                                ____________________________________
                                                ELI RICHARDSON
                                                UNITED STATES DISTRICT JUDGE




12
  In the Motion to Amend, Plaintiff proposes making one change to the Amended Complaint.
Plaintiff wishes to substitute for the current paragraph 74 the following paragraph:
               •   MNPD’s officer training programs define the probable cause
                   requirement required to justify an arrest at only a vague, general level,
                   without any explanation of the officer’s duty to inspect and consider
                   potentially exculpatory evidence or statements brought to his attention
                   during the course of the investigation. Specifically, MNPD’s training on
                   probable cause to arrest states only that “Probable Cause to Arrest” is
                   defined as “a reasonable ground of suspicion, supported by
                   circumstances sufficiently strong in themselves to warrant a cautious
                   man in the belief that the person accused is guilty of the offense with
                   which he is charged.” (emphasis in original).

(Doc. No. 34 at 3).


                                                  21

     Case 3:20-cv-00981 Document 36 Filed 09/01/21 Page 21 of 21 PageID #: 210
